Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7 and 15-20) in the reply filed on 07/15/2022 is acknowledged.  Applicant argues (see Response page 6) that search and examination of the distinct groups of the restriction would not pose a serious burden on the Examiner. Applicant provides no evidence that a substantive search may be performed on the independent inventions without putting an undue burden on the Examiner.  The burden on the Examiner has been established by establishing a separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search (see MPEP 808.02).
The requirement is still deemed proper and is therefore made FINAL.
             Claims 1-7 and 15-20 are pending.
	  Claims 8-14 are withdrawn.
Information Disclosure Statement  
The information disclosure statement (IDS) filed on 07/30/2020  has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 07/30/2020 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-7 and 15-20.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,355,120, and over claims 1-18 of Patent No. 10,740,302.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 9,355,120 and 10,740,302 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16/943422. (See table below). 
		
Instant Application claim 1
Patent No. xxx claim 1
A method, comprising: 

receiving, by a distributed object storage system, a storage manipulation operation for a file in response to a command from a client system; updating, by the distributed object storage system, an object in an object store, the object associated with the file; identifying, by the distributed object storage system, a file placement rule as corresponding to the file; and transmitting, by the distributed object storage system based on the file placement rule, a notification to one or more gateways associated with the distributed object storage system, the notification comprising information about the object corresponding to the file.

 A non-transitory computer readable medium having instructions stored thereon, the non-transitory computer readable medium comprising instructions for: receiving a placement rule comprising selection criteria and a placement action, the placement action comprising information relating to locations in a hierarchical directory structure to place data objects that corresponds to the selection criteria and the placement action comprising a configurable conflict resolution mechanism; after receiving the placement rule, identifying a previous data object that was previously stored to the storage system and corresponds to the selection criteria of the placement rule; and modifying a location in the hierarchical directory structure corresponding to the previous data object, the modified location being determined based on the placement action of the placement rule and at least one attribute of the previous data object; applying the configurable conflict resolution mechanism to enable user-defined methods of resolving conflicts, when multiple clients write to the data object without locking the hierarchical directory structure; receiving from an object store device, a notification comprising information indicating receipt of, at a first gateway device, a data object to be stored in a storage system, wherein the storage system comprises a distributed storage system comprising a plurality of administrative domains, wherein the placement rule is associated with one of the plurality of administrative domains; determining that the data object corresponds to the selection criteria of the placement rule by: determining whether the data object is associated with a rules identifier identifying the placement rule; and evaluating the selection criteria, when the rules identifier is not present or upon determining the rules identifier is associated with a previous version of the placement rule, to determine whether the data object corresponds to the selection criteria of the placement rule; determining that the data object is associated with the same administrative domain as the placement rule based, at least in part, on a determination that the data object corresponds to the selection criteria of the placement rule; determining a location in the hierarchical directory structure to place the data object, the determined location being based on the placement action of the placement rule and at least one attribute of the data object; and transmitting in accordance with the placement rule, to a second gateway device, a notification comprising information to enable the second gateway device to update a representation of the hierarchical directory structure to include the determined location by creating a new reference to the data object and according to said modifying.


Claims 1-7 of Patent No. 9,355,120 satisfies all the elements of claims 2-7 of the instant application, and as such, anticipates the claims of instant application. 
Claims 1-7 of Patent No. 9,355,120 satisfies all the elements of claims 15-20 of the instant application, and as such, anticipates the claims of instant application. 
	
Instant Application claim 1
Patent No. 10,740,302 claim 1
A method, comprising: 

receiving, by a distributed object storage system, a storage manipulation operation for a file in response to a command from a client system; updating, by the distributed object storage system, an object in an object store, the object associated with the file; identifying, by the distributed object storage system, a file placement rule as corresponding to the file; and transmitting, by the distributed object storage system based on the file placement rule, a notification to one or more gateways associated with the distributed object storage system, the notification comprising information about the object corresponding to the file.

 A method comprising: detecting an object storage operation for a first object in a distributed object storage system; identifying a first file placement rule for a first set of gateways that maintain local representations of a first namespace, wherein the first set of gateways is associated with the distributed object storage system; determining a first action to be performed based, at least in part, on the first namespace and the detected object storage operation for the first object; and causing the first set of gateways to update local representations of the first name space to include a path for a file to be created, including communicating a notification that indicates an object identifier of the first object and that indicates the path, wherein the first action comprises a conflict resolution action to be performed by a first gateway, of the first set of gateways, that detects a local representation conflict from the update.


Claims 1-9 of Patent No. 10,740302 satisfies all the elements of claims 2-7 of the instant application, and as such, anticipates the claims of instant application. 
Claims 1-9 of Patent No. 10,740302 satisfies all the elements of claims 15-20 of the instant application, and as such, anticipates the claims of instant application. 


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slik et al. (US PGPUB 2010/0185963, hereinafter Slik), in view of Lamkin et al. (US PGPUB 2006/0161635, hereinafter Lamkin).
As per as claim 1, Slik discloses:
A method, comprising:
 	 receiving, by a distributed object storage system, a storage manipulation operation for a file in response to a command from a client system (Slik, e.g., figs. 4-5, associating with texts description, [0032], [0036-0039], “… specified in the user interface, the rules are summarized into a tree data structure and stored by the system… configuration data structure may be then distributed to components within the grid… collection of metadata associated with stored objects is collected from the grid and is transformed and processed into a form that can be used to predict the impact of rules on the placement and storage of objects in the grid…”); 
 	updating, by the distributed object storage system, an object in an object store, the object associated with the file (Slik, e.g., [0037], “…rules are changed through the configuration interface, objects can optionally be re-evaluated to move them to the updated locations…”) and  [0068], “… identifying objects that require updating when a rule is added or modified…”); 
 	identifying, by the distributed object storage system, a file placement rule as corresponding to the file (Slik, e.g., [abstract], [0068], “… user interface for specifying rules for the placement of objects on the grid and an execution module that places objects on the grid based on the rules specified…which determines whether a rule applies to a particular object, and a placement specification, which directs the locations at which an object will be placed under the rule…”); and 
 	transmitting, by the distributed object storage system based on the file placement rule (Slik, e.g., [0022-0029], “…placement and notification…sending information about the object to a named destination…management rules for the object, of which placement rules…storage pools will be defined for a particular placement rule…and users will specify directly the placement on storage devices”), a notification to one or more gateways associated with the distributed object storage system, the notification comprising information about the object corresponding to the file (Slik, e.g., [0020] disclose the gateway/server, [0038], [0061-0062], “…a notification to be sent to one or more external systems… the object's current placement, and the grid topology, and a proposed action is determined that, if successful, will bring the placement closer to the rule's placement specification…”).
	To make records clearer regarding to the language of “a notification to one or more gateways associated with the distributed object storage system, the notification comprising information about the object corresponding to the file”.
	However Lamkin, in an analogous art, discloses “a notification to one or more gateways associated with the distributed object storage system, the notification comprising information about the object corresponding to the file” (Lamkin, e.g., fig. 20, associating with text description, [0219] disclose gateway, further [0070-0072], “… a server notifying the server of the media… identify the content (e.g., movie title, artist, musician, director, producer and/or other identifiers, the amount of content, and/or other parameters)…defined as metadata for use by the system in storing, logging and/or tracking the content…” and further see [0163], “the local servers/gateways can detect be notified and/or poll the remote device to initiate distribution of content…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Lamkin and Slik to allow computers network sharing of resources in communicating with one or more computers or other consumer electronic device  to archiving better managing content over a network (Lamkin, e.g., [0003-0008]).

As per as claim 2, the combination of Lamkin and Slik disclose:
 The method of claim 1, further comprising: generating, by the distributed object storage system (Slik, e.g., [0005-0007], “…user-generated rules to place objects on the grid in appropriate locations… Users can provide information as to which objects fall under a given rule, by specifying attributes of objects, such as its metadata, to be matched against the rule…”), the notification comprising an object identifier and file metadata as the information about the object to allow the one or more gateways to update a file system view at the one or more gateways (Slik, e.g., [0020] disclose the gateway/server, [0038], [0061-0062], “…a notification to be sent to one or more external systems… the object's current placement, and the grid topology, and a proposed action is determined that, if successful, will bring the placement closer to the rule's placement specification…”).
As  per as claim 3, the combination of Lamkin and Slik disclose:
The method of claim 1, further comprising: generating, by the distributed object storage system, the notification comprising an instruction for the one or more gateways as the information about the object to invalidate a cache at the one or more gateways (Lamkin, e.g., fig. 20, associating with text description, [0219] disclose gateway, further [0070-0072], “… a server notifying the server of the media… identify the content (e.g., movie title, artist, musician, director, producer and/or other identifiers, the amount of content, and/or other parameters)…defined as metadata for use by the system in storing, logging and/or tracking the content…” and see[0159], “…the content may be stored or cached in an alternate location…the website may not be valid or may have changed at the time of burn…” and  further [0163], “the local servers/gateways can detect be notified and/or poll the remote device to initiate distribution of content…”).
As per as claim 4, the combination of Lamkin and Slik disclose:
 The method of claim 1, further comprising: queuing, by the distributed object storage system, the notification for transmission in response to the one or more gateways becoming unavailable until the one or more gateways is available again (Lamkin, e.g., [0053], [0063], [0105], [0159]) and further see (Slik, e.g., [0065-0066], “if objects cannot be placed in the desired locations, they may be held in a pending queue awaiting changes to the topology that may allow the desired locations to be reached”) (the examiner asserts that awaiting changes is as notification the gateways becoming unavailable until available again).
As per s claim 5, the combination of Lamkin and Slik disclose:
 The method of claim 1, wherein the file placement rule comprises a first file placement rule, the method further comprising: identifying, by the distributed object storage system, a second file placement rule as corresponding to the file (Slik, e.g., [0028-0031], disclose multiple set of placement rules).
As per as claim 6, the combination of Lamkin and Slik disclose:
The method of claim 1, further comprising: resending, by the distributed object storage system, the notification to the one or more gateways on a periodic basis Lamkin, e.g., [0053], [0063], [0105], [0159]) and further see (Slik, e.g., [0065-0066]).
As per as claim 7, the combination of Lamkin and Slik disclose:
The method of claim 1, wherein the distributed object storage system comprises an object manager which performs the receiving, updating, identifying, and transmitting Slik, e.g., [0037], “…rules are changed through the configuration interface, objects can optionally be re-evaluated to move them to the updated locations…”) and  [0068], “… identifying objects that require updating when a rule is added or modified…”).

Claims 15-20 are  essentially the same as claims 1-7 except that they set forth the claimed invention as a non transitory computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to distribution storage system which apply file placement rules to dynamically place files and directories within file system views backed by objects in an object storage system and detect of an update of an object in a storage grid. 

a.	Sim et al. (US PGPUB 2002/0133491, hereafter Sim); “Method and System for Managing Distributed Content and Related Metadata” disclose processing, division, distribution, managing, synchronizing, and reassembling of file system objects.
Sim further teaches updating file system object (figs. 7A-B), [0061], [108-0109]. 
Sim also disclose file system gateway [0278],  cached in the requesting locations [0007], [0260].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163